Citation Nr: 0306220	
Decision Date: 04/01/03    Archive Date: 04/10/03

DOCKET NO.  01-07 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously disallowed claim of entitlement to 
service connection for a back disability.

2.  Whether new and material evidence has been submitted to 
reopen a previously disallowed claim of entitlement to 
service connection for a knee disability.

3.  Whether new and material evidence has been submitted to 
reopen a previously disallowed claim of entitlement to 
service connection for an anxiety disorder.

4.  Entitlement to service connection for an eye disability.

5.  Entitlement to a compensable disability evaluation for a 
prostatitis.  


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to May 1971.

This case initially came before the Board of Veterans' 
Appeals (Board) by means of an August 2000 rating decision 
rendered by the Montgomery, Alabama, Regional Office (RO) of 
the Department of Veterans Affairs (VA).

In April 2002, the Board issued a decision that held that new 
and material evidence had not been submitted to reopen the 
veteran's claims of service connection for a back disability, 
a knee disability, and an anxiety disorder.  The Board also 
chose at that time to undertake additional development on the 
issues of service connection for an eye disability and 
entitlement to an increased disability evaluation for 
prostatitis pursuant to authority granted by 38 C.F.R. § 
19.9(a)(2).  

Thereafter, the veteran appealed the April 2002 Board 
decision to the Court of Appeals for Veterans Claims (Court).  
In August 2002, the Court issued an Order granting a joint 
motion to remand the appeal to the Board.  

.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of the 
information and evidence necessary to substantiate his claim.

2.  The veteran sustained corneal abrasions during an in-
service automobile accident.  

3.  A VA physician has opined that the veteran's present eye 
conditions are not related to his active service. 

4.  The veteran's service-connected prostatitis is manifested 
by long-term drug therapy and nocturia three or four times 
per night.

5.  The veteran's prostate condition is not manifested by 
frequent hospitalization, continuous intensive management, 
and the use of absorbent materials which must be changed 2 to 
4 times per day.


CONCLUSIONS OF LAW

1.  A chronic eye disability was not incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.304 (2002).

2.  The criteria for a 20 percent rating, but no greater than 
20 percent, for prostatitis are met.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2002); 38 C.F.R. Part 4, §§  4.115a, 
4.115b, Diagnostic Code 7527 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board must consider the impact of the 
Veterans Claims Assistance Act of 2000 (VCAA) on the 
veteran's claim.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5126 
(West Supp. 2002).  The law provides that VA has duties to 
notify and assist claimants.  The Board notes that the 
veteran's is represented by private counsel.  In various 
correspondence to the Board and pleadings to the Court, his 
attorney has cited to pertinent provisions of the VCAA.  
Thus, while VA has not furnished the veteran with a copy of 
the VCAA, the Board notes that the veteran, through counsel, 
has knowledge of the provisions of this Act.  For the Board 
to undertake additional action to inform the veteran of the 
VCAA and furnish him with a copy of the Act and implementing 
regulations would only serve to delay the adjudication of his 
claims.  

The duty to assist also requires VA to make "reasonable 
efforts to obtain relevant records (including private 
records)."  38 U.S.C.A. § 5103A.  The RO has obtained 
medical evidence referenced by the veteran.  The veteran has 
not referenced, nor does the evidence show, the existence of 
any additional medical evidence that is not presently 
associated with the claims folder.  Accordingly, VA's duty to 
assist the veteran in this regard is satisfied.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(c) (2002).

The VCAA also provides that upon receipt of an application 
for VA benefits, VA shall notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(b).  The veteran was informed of the information 
necessary to substantiate his claim and what information was 
required from him through a statement of the case issued 
during the appeals process.  Cf. Quartuccio v. Principi, 16 
Vet. App. 183, 187, 188 (2002).  Accordingly, the Board finds 
that the duty to inform the veteran of required evidence to 
substantiate his claim has been satisfied.  38 U.S.C.A. 
§ 5103(a).  

Additionally, as set forth in the VCAA, the duty to assist 
requires medical examination or opinion when such examination 
is necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4).  In the present case, the 
Board obtained recent VA examinations and opinions addressing 
the veteran's claims for service connection for an eye 
disability and an increased rating for a prostate condition.  

It is noted that the undersigned completed a memorandum 
requesting internal Board development on March 15, 2002.  In 
October 2002, the veteran's attorney forwarded a letter from 
the veteran to the Board.  In this letter, the veteran 
reports that he had been told that he did not need to report 
for a previously scheduled eye examination as his records had 
been forwarded to the RO.  The veteran's attorney requested 
an explanation.  In response, to the request, the undersigned 
reviewed the claims folder and noted that there was no 
indication that an eye examination had been completed and 
noted that such examination would be scheduled.  However, it 
is noted that a temporary filed had been created for this 
veteran as he had an appeal pending before the Court at the 
same time that the Board requested development.  Evidence 
contained in this temporary file that contains the 
information that the Board sought through internal 
development.  In particular, this evidence includes a 
comprehensive VA optometry examination in April 2002.  These 
examination findings were noted by Dr. Zaremba, a VA 
physician in October 2002, who proffered an opinion as to the 
relationship between the veteran's present eye conditions and 
his active service as requested by the Board.  Thus, as the 
evidence of records contains the information sought by the 
Board through internal development (i.e. an opinion as to the 
etiology of any present eye disability), VA has satisfied its 
duty to obtain a medical examination or opinion.  

VA has completed all development of the claim that is 
possible without further input by the veteran.  The veteran 
has been duly notified of what is needed to establish 
entitlement to the benefits sought, what the VA has done 
and/or was unable to accomplish, and what 
evidence/information he can obtain/submit himself.  
Accordingly, the Board finds that VA has complied with the 
requirements set forth in the VCAA with regard to notice and 
development of the veteran's claim.

Service Connection for an Eye Disability

Service connection may be established for a disability 
resulting from diseases or injuries which are present in 
service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303 (2002).  Establishing service 
connection for a disability which has not been shown in 
service requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  38 
C.F.R. § 3.303(d); Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

The Board concludes that medical evidence is needed to lend 
plausible support for the issue presented by this case 
because the issue involves questions of medical fact 
requiring medical knowledge or training for resolution.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also Layno 
v. Brown, 6 Vet. App. 465, 470 (1994); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  Competent medical evidence 
is defined by the regulations as evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  38 C.F.R. § 3.159(a)(1).

The veteran contends that he has a present eye disability to 
include "dry eye syndrome" that is related to his in-
service treatment for corneal abrasions.  After a review of 
the evidence, the Board finds that his contentions are not 
supported by the evidence.  Accordingly, his claim fails.  

The veteran's service medical records reveal that he was 
injured in an automobile accident in January 1970.  As a 
result of glass in his eyes, he sustained multiple corneal 
abrasions with scleral involvement nasally in the left eye.  
He received medical treatment which consisted of irrigation 
of his eyes and the removal of many fine glass particles.  A 
February 1970 treatment record noted that the veteran's 
corneal abrasions were "now well healed."  While small 
conjunctiva lacerations were noted with possible capsula 
protruding through, a skull series showed no retained foreign 
bodies.  In December 1970, the veteran was afforded a 
physical examination in connection with his pending 
separation from active duty.  At that time, his field of 
vision and intraocular tension were normal.  The examiner 
noted the veteran's previous automobile accident in January 
1970, but noted that the veteran had no complications and no 
sequela.  

Post service medical records show that the veteran has 
received treatment for various problems with his eyes.  A 
February 1988 private examination report noted that the 
veteran's pupils were equal, round, and reactive to light and 
accommodation.  His extraocular motion was normal.  In March 
1990, the veteran received private treatment for chalazion 
and chronic infection of his right eye.  The symptoms were 
noted to have started in February 1990.  In September 1990, 
the veteran complained that his eyes felt like they had 
pressure on them.  His eyes were dry in the morning and it 
felt like there were knots under his upper lids.  A diagnosis 
of generalized infection of the left eye was noted.  He was 
prescribed a scrub for use in his left eye.  Subsequent 
treatment records from September 1990 to May 1997 show 
continued complains of left eye itching and watering.  The 
veteran was also noted to have blepharocystitis of the eyes.   

A May 1996 private radiographic examination of the veteran's 
orbits revealed no evidence of a foreign body.  

VA outpatient treatment records dated from February 1998 to 
July 2000 show that the veteran had been treated for dry eye 
syndrome of the both eyes with no diabetic or hypertensive 
retinopathy.  He was noted to have compound hypermetropic 
astigmatism (CHA) in the right eye and presbyopia in both 
eyes.  The veteran was to continue with artificial tears with 
annual monitoring.

Private medical reports dated in June and August 2000 note 
that the veteran's conjunctiva and lids were within normal 
limits.  Pupils were equal, round, regular, and reactive to 
light and accommodation.  

At a November 2001 hearing before the undersigned Member of 
the Board sitting at the RO, the veteran testified he had dry 
eye syndrome.  His eyes ran a lot, itched and burned.  He 
used drops for these symptoms.  When asked what the cause was 
for his eye condition, the veteran indicated that his doctors 
have not told him the cause.  He reported that his symptoms 
began following his in-service automobile accident and 
continued to the present time.  

In April 2002, the veteran was afforded a comprehensive 
optometry examination.  The examiner noted that the veteran 
had no known eye diseases.  The veteran had a full visual 
field and full extraocular muscle fields.  A diagnosis of 
hypertrophic astigmatism/presbyopia with no diabetic 
retinopathy was noted.  

In October 2002, a Dr. Zaremba, a VA physician, examined the 
veteran in conjunction with his claim for service connection 
for an eye disorder and an increased rating for his prostate 
condition.  Dr. Zaremba noted that he had reviewed the 
veteran's claims folder and CPRS.  Dr. Zaremba opined that 
the veteran had astigmatism that was not related to his 
service.  

While the evidence shows that the veteran has in-service 
documentation of an injury to his eyes, there is no objective 
evidence of record to link a present disability to this 
injury.  Service medical show treatment for corneal 
abrasions; however, post service treatment records show no 
complaints, diagnosis, or treatment related to corneal 
abrasions.  Despite a post service history of eye infections 
and eye dryness, the veteran, while entirely competent to 
report his symptoms both current and past, has presented no 
clinical evidence or medical opinion liking a present eye 
disability to his in-service eye injury.  On the contrary, 
the April 2002 optometry examination revealed no present eye 
disease.  While the veteran was noted to have astigmatism and 
presbyopia, a VA physician has opined that these conditions 
are not related to military service.  In the absence of 
evidence indicating that the veteran has the medical 
knowledge or training requisite for the rendering of clinical 
opinions, the Board must find that his contentions with 
regard to a present eye disability related to his in-service 
eye injury to be of no probative value.  See Moray v. Brown, 
5 Vet. App. 211 (1993); see also Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

Based on the foregoing, as there is no competent medical 
evidence to link a present eye disability to the veteran's 
active service to include his in-service eye injury, the 
Board finds that the preponderance of the evidence is against 
his claim.  The Board would point out that the veteran is 
free to submit new and material evidence, and reopen his 
claim for service connection, at any time.

Increased Rating for Prostatitis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155 (West 1991 & Supp. 2002); 38 C.F.R. Part 4 
(2002).  Disability evaluations are determined by the 
application of a schedule of ratings, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. §§ 
4.1 and 4.2 (2002).

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10.  It is also 
necessary to evaluate the disability from the point of view 
of the veteran working or seeking work and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. §§ 4.2, 4.3.  If there is a 
question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Diseases of the genitourinary system generally result in 
disabilities related to renal or voiding dysfunctions, 
infections, or a combination of these.  A description of 
various levels of disability in each symptom areas is 
provided in the regulations.  Where diagnostic codes refer 
the decision maker to these specific areas, only the 
predominant area of dysfunction shall be considered for 
rating purposes.  38 C.F.R. § 4.115a.  The veteran's service-
connected prostatitis is presented rated as noncompensable 
under Diagnostic Code 7527.  38 C.F.R. § 4.115b.  Under this 
diagnostic code, prostate gland injuries, infections, 
hypertrophy, and postoperative residuals are to rated as a 
voiding dysfunction or urinary tract infection, whichever is 
predominant.  

With regard to voiding dysfunction, a 20 percent disability 
rating is appropriate for symptoms requiring the wearing of 
absorbent materials which must be changed less than 2 times 
per day.  A 40 percent disability rating is appropriate for 
symptoms requiring the wearing of absorbent materials which 
must be changed 2 to 4 times per day.  A 60 percent 
disability rating is appropriate for symptoms requiring the 
use of an appliance or the wearing of absorbent materials 
which must be changed more than 4 times per day.  38 C.F.R. 
§ 4.115a.

With regard to urinary tract infection, a 10 percent 
disability rating is appropriate for symptoms requiring long-
term drug therapy, 1-2 hospitalizations per year, and/or 
requiring intermittent intensive management.  A 30 percent 
disability rating is appropriate for recurrent symptoms 
requiring drainage/frequent hospitalization (greater than two 
times per year), and or requiring continuous intensive 
management.  

The Board notes that where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The veteran contends that a compensable rating is 
warranted for his service connected prostate condition.  
After a review of the evidence, the Board finds that his 
contentions are supported by the evidence and that a 20 
percent disability evaluation is appropriate for this 
disability.  

Post service outpatient medical records show treatment for 
benign prostatic hypertrophy (BPH).  His medication includes 
Hyptrin for his BPH.  The veteran reported for a VA 
genitourinary examination in October 2002.  The examiner 
noted that he reviewed the veteran's claims folder and 
medical records in conjunction with the examination.  It was 
noted that the veteran had documented BPH.  He also had 
frequent nocturia three to four times per night.  
Additionally, he had pain requiring antibiotic prescriptions 
two to three times per year.  He was presently on Hytrin for 
his BPH and prostatitis.  The veteran declined digital 
examination.  

As set forth above, the evidence shows that the veteran's 
service-connected prostate condition requires long-term 
medication.  In particular, he is presently taking Hytrin for 
his prostate condition.  These symptoms are consistent with a 
10 percent disability under urinary tract infection which 
contemplates long-term drug therapy.  However, a rating in 
excess of 10 percent for urinary tract infection is not 
warranted as the evidence does not show that the veteran's 
symptoms are analogous to a urinary tract infection requiring 
drainage or frequent hospitalization.  On the contrary, the 
evidence does not show that the veteran has had any recent 
inpatient treatment for his prostate condition.  Similarly, 
the evidence does not show that the veteran's prostate 
condition results in a urinary tract infection that requires 
continuous intensive medication.  38 C.F.R. § 4.115a.

With regard to voiding dysfunction, the evidence does not 
show that the veteran requires the use of absorbent 
materials.  Accordingly, the criteria for a compensable 
rating for voiding dysfunction are not met.  38 C.F.R. 
§ 4.115a.

The Board notes that genitourinary conditions may also be 
rated on the basis of urinary frequency under 38 C.F.R. 
§ 4.115a.  While Diagnostic Code 5257 does not direct 
adjudicators to urinary frequency, the Board notes that a VA 
physician has noted that the veteran has nocturia three to 
four times per night due to his prostate condition.  This 
symptom is analogous to a 20 percent rating for urinary 
frequency which contemplates daytime voiding interval between 
one and two hours, or awakening to void three to four times 
per night.  Accordingly, the Board finds that a 20 percent 
rating for the veteran's service-connected prostate condition 
is warranted based on urinary frequency.  However, a rating 
in excess of 20 percent for urinary frequency is not 
warranted as the evidence does not show either a daytime 
voiding interval less than one hour or awakening to void five 
or more times per night.  

Based on the discussion above, the Board finds that the 
criteria for an increased rating for the veteran's connected-
connected prostatitis have been met.  38 C.F.R. §§ 4.115a, 
4.115b Diagnostic Code 7527 (2002).  Therefore, a disability 
rating of 20 percent, but no greater, is appropriate.


ORDER

Service connection for an eye disability is denied.

An increased rating of 20 percent, but no greater, for 
prostatitis is granted, subject to the laws and regulations 
governing the payment of monetary benefits.


REMAND

As noted in the August 2002 joint motion for remand, the 
veteran appears to have raised the issues of clear and 
unmistakable error (CUE) in previous rating actions that 
denied service connection for back, knee, and anxiety 
disorders.  As these issues were not adjudicated by either 
the RO or the Board, the case was remanded to the Board for 
consideration.  These issues are referred to the RO for 
initial consideration.

The issues of CUE in the prior rating decisions are 
inextricably intertwined with the issues of whether new and 
material evidence has been submitted to reopen previously 
disallowed claims of entitlement to service connection for 
back, knee, and anxiety disorder.  In this regard, the Board 
notes that if it ultimately determined that CUE exists in a 
previous adjudication of a issue, then a claim to reopen that 
issue would effectively be moot.  



In accordance with the Order of the Court, the case is 
REMANDED for the following actions:

1.  The RO should adjudicate the 
veteran's claims for CUE in prior rating 
decisions that denied service connection 
for his back, knee, and anxiety 
disorders.  

2.  If the RO determines that the prior 
rating actions that denied service 
connection for the veteran's back, knee, 
and anxiety disorders do not contain CUE, 
then the RO should readjudicate the 
veteran's claims to reopen the previously 
disallowed claims of entitlement to 
service connection for his back, knee, 
and anxiety disorders.  

When the above actions have been completed, the case should 
be returned to the Board for further appellate consideration.  
By this action the Board intimates no opinion, legal or 
factual, as to the ultimate disposition warranted.  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

